DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/11/22 have been fully considered but they are not persuasive.
Regarding the affidavit filed 08/11/22, at point 12 Applicant argues the instant invention, unlike the Karwoski Holloway Combination, is fluid-penetrable under certain conditions, even with a surface porosity of 1.9%. Applicant argues this has been tested (points 13-15), and concludes that their invention doesn’t act as a barrier to fluid penetration under certain conditions (e.g. when wet with 70% isopropyl alcohol), and that if the porosity of the instant invention exceeded 1.9%, it wouldn’t act as a barrier under those specific conditions. Accordingly, Applicant concludes that one of ordinary skill wouldn’t modify the material of Karwoski Holloway Combination so that it has a porosity between 1.9-15% since the Combination teaches the material “acts as a barrier to fluid penetration” whereas the instant invention does not under certain conditions.
The Examiner respectfully notes no recitation of the requirement of fluid penetration or lack of penetration in the claims. The Examiner also sees no requirement of any specific fluid at any specific pressure being required to penetrate or not penetrate the conduit of the claims. The conclusion that one of ordinary skill wouldn’t modify the porosity since Applicant’s invention is claimed to act in a certain way in very specific conditions (without even testing how the combination works to distinguish therebetween), particularly when the subject being tested isn’t part of the claim language, does not constitute an adequate reason to overcome a 35 U.S.C. 103 rejection. This is accordingly maintained. 
On pages 4-5 regarding 112a rejections Applicant argues the amendment to the claim renders the claims enabled. 
The Examiner respectfully disagrees and notes that the changing of the term “at least two layers” to “multiple layers” does not constitute a change in scope and the claim remains non-enabled for the same reasons as were noted in the rejection mailed 02/14/22. 
On pages 6-7 regarding 103 rejections Applicant argues Karwoski discloses one region having a region with “sufficiently low” porosity that it acts as a barrier to fluid penetration, or a barrier which modules transmission of hydraulic pressure pulsation through the prosthesis (Karwoski Column 4 lines 54-60). Applicant acknowledges Holloway teaches a layer which acts as a barrier to fluid but has a surface porosity of “about 5%”. Applicant argues that unlike the material of the Karwoski Holloway Combination, the instant invention doesn’t serve as a barrier to fluid penetration. Applicant refers to the affidavit filed 08/11/22 by the inventor, which states that under certain conditions the layer may be fluid permeable. The Applicant concludes accordingly that because of this testing Applicant has done, one of ordinary skill wouldn’t modify Karwoski.
The Examiner respectfully does not follow the logic being argued regarding a lack of motivation simply because Applicant has tests which show that under very specific conditions their invention may allow fluid penetration. The Examiner notes no requirement of the claimed invention to allow fluid or block fluid, nor any limitation that is related to being fluid permeable to a specific fluid at a certain pressure. Whether or not Applicant’s invention is fluid permeable or not does not affect whether or not someone of ordinary skill would modify Karwoski in view of Holloway. Since Applicant hasn’t sufficiently overcome the combination, the rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for there being three layers or four layers, does not reasonably provide enablement for “multiple” layers. “Multiple”, as defined by Merriam-Webster includes “more than one”. Notably, this includes no upper limit to the number of layers which might be present, and the disclosure isn’t reasonably commensurate in scope with such an interpretation, which would all 100 layers, 1000 layers, 10,000 layers, etc.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/recreate the invention commensurate in scope with these claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 7-11, 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Karwoski et al. (US 5824050 A) hereinafter known as Karwoski in view of Holloway et al. (US 20030114917 A1) hereinafter known as Holloway.
Regarding claim 1 Karwoski discloses a conduit (Figure 10) suitable for implantation into a human/animal (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Karwoski was considered capable of performing the cited intended use. See for example, Column 3 lines 15-16 vascular implantation as a graft), the conduit comprising multiple layers (Figure 10; see also Column 4 lines 5-9),
wherein at least one of the multiple layers comprises a material having a sufficiently low surface porosity (Column 4 lines 55-60),
but is silent with regards to that “sufficiently low” porosity is exactly, and whether it falls between 1.9 to less than 15%. 
However, regarding claim 1 Holloway teaches wherein a multi-layer fluoropolymer conduit which has “sufficiently low porosity” so that it is a barrier to fluid includes a surface porosity of about 5% ([0042]-[0043]). Karwoski and Holloway are involved in the same field of endeavor, namely implantable conduits. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the conduit of Karwoski so that it included any porosity which was “sufficiently low” to prevent fluid penetration (about 5% or less) such as is taught by Holloway since it meets the boundaries of Karwoski’s desired disclosure and parameters. 
Regarding claim 2 the Karwoski Holloway Combination teaches the conduit of claim 1 substantially as is claimed,
wherein Karwoski further discloses the layer is plastically deformable (this is considered a material property. Karwoski discloses the material of the conduit includes expanded PTFE (Col 1 lines14-16), and ePTFE is inherently plastically deformable.).
Regarding claim 3 the Karwoski Holloway Combination teaches the conduit of claim 1 substantially as is claimed,
wherein Karwoski further discloses the layer comprises a fluoropolymer (abstract).
Regarding claim 4 the Karwoski Holloway Combination teaches the conduit of claim 1 substantially as is claimed,
wherein Karwoski further discloses the layer has a surface coating (Column 3 lines 50-54).
Regarding claim 7 the Karwoski Holloway Combination teaches the conduit of claim 1 substantially as is claimed,
wherein Karowski discloses the pores of the layer ranging from 1-10 microns (Column 3 lines 30-31),
but is silent with regards to the layer having an average pore area.
However, since regardless of the shape of the pore (circular, square, etc.) the area (length x width) will be 1 square micron if the micron itself is 1 micron (1x1=1). Accordingly, regarding the average pore area, please see the explanation and rejection in conjunction to the average pore diameter, above, which the Examiner understands holds water here as well. 
Regarding claim 8 the Karwoski Holloway Combination teaches the conduit of claim 1 substantially as is claimed,
wherein Karowski further discloses the layer has a pore diameter of less than or about 1 micron (Column 3 lines 30-31),
but is silent with regards to the average pore diameter.
However, regarding claim 8 Karowski discloses the pores of the layer range from 1-10 microns (Column 3 lines 30-31). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). In this case, although the “average” pore diameter is not discussed, the dimensions of the pores are so close that prima facie one skilled in the art would have expected them to have the same properties: Karowski discloses the range of pore sizes being from about 1-10 microns, indicating that the pores could all comprise 1 micron pores, and thus leading to an average pore diameter of 1 micron as well. 
Regarding claim 9 the Karwoski Holloway Combination teaches the conduit of claim 1 substantially as is claimed,
wherein Holloway further teaches that a multi-layer conduit can have at least one layer with a thickness of less than or about 0.1 mm ([0035], [0043], [0046] all of the layers are described as being capable of having a thickness of less than 100 microns (e.g. 10 microns for each layer).). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the conduit of the Karwoski Holloway Combination so that the thickness of one of the layers was less than or about 0.1 mm such as is taught by Holloway since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. Notably, the thickness of each layer of the device is obviously chosen so that it can have a range of thicknesses without making the overall thickness of the device too great to fit within the animal/human it is intended to fit within, and without making it to thin to perform its intended use.
Regarding claim 10 the Karwoski Holloway Combination teaches the conduit of claim 1 substantially as is claimed,
wherein Karwoski further discloses the layer is aligned along an axial direction of the conduit (Figure 10 all the layers align around the longitudinal axis).
Regarding claim 11 the Karwoski Holloway Combination teaches the conduit of claim 1 substantially as is claimed,
wherein Holloway further teaches the multiple layers have a total thickness of less than or about 0.1 mm (see the explanation/rejection/reasoning to combine in the rejection to claim 9 above: each layer can have a thickness of 10 microns, and two 10 micron layers together would have a total thickness of 20 microns, which is much less than 0.1 mm).
Regarding claim 13 the Karwoski Holloway Combination teaches the conduit of claim 1 substantially as is claimed,
wherein Karwoski further discloses the multiple layers are separably manufacturable (wherein Karwoski further discloses the at least two layers are separably manufacturable (The applicant is advised that this is a product-by-process claim.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 227 USPQ 964, (Fed.  Cir. 1985). In this case, the cited limitations failed to distinguish the claimed structure from Karwoski, since all the structural limitations of the claim appear to be met.  See MPEP § 2113.). See also Col 4 lines 5-7).).
Regarding claims 14-15 the Karwoski Holloway Combination teaches the conduit of claim 1 substantially as is claimed,
wherein Karwoski further discloses the multiple layers comprises at least three layers (Figure 10 items a, b, c), 
wherein two of the at least three layers have a “sufficiently low” surface porosity (Column 4 lines 55-60 “at least one” indicates two of the layers can have this “sufficiently low” porosity) 
and wherein the Combination teaches the porosity of 1.9-15% (see the explanation/rejection to claim 1 above),
and wherein Karwoski further discloses the layers have “orientations” that are offset and wherein at least two of the at least three layers have orientations that are offset by an angle of at least 10 degrees relative to each other (or about 10 degrees to about 90 degrees) (clm 15)  (the layers are understood to have “orientations” which are offset, since any layer within the conduit of Karwoski or the Karwoski Holloway Combination can be considered to be “oriented” in any direction or at any angle. The Examiner notes that since no part of the conduit or its construction has been designated as contributing to this orientation, it appears to be arbitrary. Alternatively the Examiner notes that Karwoski specifies their material as being PTFE with oriented nodes/fibril structures, with different layers having those nodes/fibrils as being offset from one another in order to allow the inherent anisotropic properties of expanded PTFE to shine through to help mimic each of the layers of a natural blood vessel, which Karwoski’s conduit is designed to support/replace. Karwoski also discloses their innermost and outermost layer as having their nodes/fibrils oriented in one direction, and the middle layer having a different orientation, with their nodes/fibrils oriented “across” the common direction of the first/third layers (Karwoski claim 7). While this specific angle of the crosswise orientation isn’t specifically discussed, the angle would inherently be at least about 1 degree and up to 90 degrees, since all of these orientations would be considered to be non-parallel, or “across” one another. Accordingly, all these values in between 1-90 degrees are understood to be disclosed, or at least made obvious in view of Karwoski. Since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980) and the variable and its ranges have already been given to us by Karwoski’s wording, any of these degrees, including above 10 degrees and between about 10 and about 90 degrees, would have been disclosed, or at least made obvious, in light of Karwoski’s disclosure. See also MPEP 2143 (I)(E).).

Claims 5-6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawkowski in view of Holloway as is applied above, as is evidenced by Lenz et al. (US 5607478 A) hereinafter known as Lenz.
Regarding claim 5 the Karwoski Holloway Combination teaches the conduit of claim 1 substantially as is claimed,
wherein Karwoski further discloses the layer is anisotropic (Column 1 lines 14-18, 27-39, 44-51, 56-61; Column 3 lines 22-23, 25-27 the material is a PTFE material with a node and fibril microstructure with axially oriented nodes and fibers; a node/fibril microstructure which has axial alignment is understood to inherently be anisotropic). See also Lenz Column 1 lines 31-41.
Regarding claim 6 the Karwoski Holloway Combination teaches the conduit of claim 1 substantially as is claimed,
wherein Karwoski further the multiple layers are anisotropic (see rejection to claim 5 above. See also Karwoski Column 3 lines 25-33 and 36-41 each layer is constructed of this anisotropic material.).
Regarding claim 12 the Karwoski Holloway Combination teaches the conduit of claim 1 substantially as is claimed,
but is silent with regards to the suture retention strength of one of the layers.
However, regarding claim 12 the applicant is respectfully advised that it has been held by the courts that where a prior art apparatus is identical or substantially identical in structure, claimed properties or functional characteristics are presumed to be inherent, and a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01. In this case, the Karowski Holloway Combination teaches all the structural features of the claimed invention (as detailed above) and was therefore considered to anticipate the cited functional limitations of having a specific suture retention strength. Notably, this is understood to be related to the material and porosity (both of which are taught by the Combination as the claims require). Further, Lentz teaches that a material layer made of an expanded PTFE material has a suture retention strength of 421 g (Column 6 table 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        08/29/22